1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Larry CANTY, Plaintiff-Appellant,v.CITY OF WINSTON-SALEM; Martha Wood, Mayor, City ofWinston-Salem; Lynn Harper, Alderman, City of Winston-Salem;Nancy Pleasants, Alderman, City of Winston-Salem; VirginiaNewell, Alderman, City of Winston-Salem; Nelson Malloy,Alderman, City of Winston-Salem; Robert Northerton,Alderman, City of Winston-Salem; Larry Wayne Womble,Alderman, City of Winston-Salem; Vivian Burke, Alderman,City of Winston-Salem;  Hugh Wright, Alderman, City ofWinston-Salem; Bill Stuart, City Manager, City ofWinston-Salem, Defendants-Appellees.
No. 93-1564.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., Chief District Judge.  (CA-92-642-6)
Charles Larry Canty, Appellant Pro Se.
Richard Lee Rainey, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Larry Canty appeals the magistrate judge's order denying his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED